CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-394, recommending that HARRIS C. LE-GOME of HADDONFIELD, who was admitted to the bar of this State in 1992, be disbarred for violating RPC 1.5(a)(unreasonable and excessive fee), RPC 1.5(c)(failure to provide client with a writing in a contingent fee case), RPC 1.7(a)(2)(concurrent conflict of interest), RPC 1.7(b)(failure to obtain informed written consent after full disclosure of conflict), RPC 1.8(a)(conflict of interest by acquiring a pecuniary interest adverse to a client), RPC 1.8(c)(preparation of an instrument providing a substantial gift from client to lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And HARRIS C. LEGOME having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HARRIS C. LEGOME be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that HARRIS C. LEGOME be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by HARRIS C. LEGOME pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the *591funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that HARRIS C. LEGOME comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.